Citation Nr: 1014604	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
2001 for the grant of service connection for a neurological 
deficit of the left lower extremity.

2.  Entitlement to a combined disability rating higher than 
60 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Baltimore, Maryland 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a November 2005 rating decision, 
the RO granted service connection for neurological deficit of 
the left lower extremity.  The RO made service connection 
effective March 30, 2005.  The Veteran appealed for an 
earlier effective date.  In an August 2008 rating decision, 
the RO changed the effective date for service connection for 
that disability to November 30, 2001.  Prior to the 2008 
decision, the Veteran asserted that November 30, 2001, was 
the appropriate effective date.  The claims file does not 
contain any indication, however, as to whether the Veteran 
considers his effective date appeal completely granted.  The 
Board will address whether an effective date earlier than 
November 30, 2001, is warranted.

The Veteran has several disabilities for which service 
connection is established.  In a January 2007 rating 
decision, the RO increased from 0 percent to 10 percent the 
disability rating for service-connected scar on the left leg.  
The RO indicated that the combined rating for the Veteran's 
service-connected disabilities was 60 percent.  The Veteran 
appealed the combined rating of 60 percent, asserting that 
the combined rating should be higher; specifically, 70 
percent.

In June 2008, the Board remanded the issues presently on 
appeal for additional action, to include the issuance of a 
Statement of the Case.  In August 2008, a Statement of the 
Case was issued as to the increased rating claim, whereas the 
effective date claim was addressed in an August 2008 rating 
decision.  In September 2008, the Veteran responded with a VA 
Form 9 (Appeal to Board of Veterans' Appeals) that appears to 
address both issues, as the effective date of November 2001 
assigned in the August 2008 rating decision was referenced.  
By this action, the Board finds that it can take jurisdiction 
over the effective date issue.  See Archbold v. Brown, 9 Vet. 
App. 124, 130-33 (1996) (finding that the Board had a "fully 
perfected" appeal on an issue where the appellant filed a 
Notice of Disagreement and a Substantive appeal, not 
withstanding that no Statement of the Case was issued by the 
RO).  The Board is accordingly satisfied that there has been 
substantial compliance with the directives of the prior 
remand and that this will not prejudice the Veteran.  See 
Stegall v. West, 11 Vet. App. 268 (1998); but see Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (it is substantial, 
rather than absolute, compliance that is required with remand 
orders).

There are several issues that have been raised by the record, 
but which may not have been adjudicated, or otherwise 
appropriately addressed, by the agency of original 
jurisdiction (AOJ) (in this case, the RO).  The Board will 
explain here which issues have that status, and will refer 
those issues to the RO for appropriate action.

After the August 2008 rating decision granting an earlier 
effective date for service connection for neurological 
deficit of the left lower extremity, the Veteran asserted 
that he should receive retroactive compensation for a 
dependent son who was attending school during the relevant 
period.  The RO has not yet addressed that claim.

In May 2009, the Veteran submitted a notice of disagreement 
(NOD) with an April 2009 rating decision.  The April 2009 
rating decision that the Veteran referenced is not associated 
with the claims file.  The Veteran expressed disagreement 
with denial of service connection of vertigo or Meniere's 
disease, either separately or as a manifestation of service-
connected otitis media.  He also expressed disagreement with 
denial of service connection for sleep apnea, posttraumatic 
stress disorder (PTSD), unstable blood pressure, headaches, 
and fissures or hemorrhoids.  If those issues were addressed 
in an April 2009 rating decision, the RO should issue a 
statement of the case (SOC) in response to the Veteran's NOD.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Otherwise, 
the RO should determine whether adjudication of the stated 
issues is needed.

In summary, the issue of compensation for a dependent son 
attending school has been raised by the record, but has not 
been adjudicated by the agency of original jurisdiction.  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the RO for appropriate action.

The issues of service connection for vertigo or Meniere's 
disease, sleep apnea, PTSD, unstable blood pressure, 
headaches, and fissures or hemorrhoids, have been raised by 
the record.  Those issues either have not been adjudicated by 
the agency of original jurisdiction, or have not been 
addressed by an SOC in response to an NOD from the Veteran.  
The Board therefore refers those issues to the RO for 
appropriate action.

The issue of a combined disability rating higher than 60 
percent is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

VA received the Veteran's initial claim for compensation for 
disabilities, including a leg disorder, on November 30, 2001.


CONCLUSION OF LAW

Service connection for neurological deficit of the left lower 
extremity may not be effective earlier than November 30, 
2001.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in January 2002.  In that letter, the RO advised the Veteran 
what information and evidence was needed to substantiate a 
claim for service connection.  That letter did not advise the 
Veteran how VA determines disability ratings and effective 
dates.  Ultimately, however, the Veteran was notified and 
aware of the evidence needed to substantiate his earlier 
effective date claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written argument that addressed the effective date 
claim.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has 
done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran's case.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including the date-stamped application for VA compensation.  
With respect to the effective date claim, VA has 
substantially complied with the notice and assistance 
requirements.  The Veteran is not prejudiced by a decision on 
that claim at this time.

Effective Date

As noted above, the RO initially assigned March 30, 2005, as 
the effective date for service connection for neurological 
deficit of the left lower extremity.  The Veteran appealed 
for an earlier effective date, specifically November 30, 
2001, the date VA received his first claim for service 
connection and compensation for disabilities.  In an August 
2008 rating decision, the RO granted an effective date of 
November 30, 2001.  In the absence of an indication from the 
Veteran that the August 2008 decision satisfies his appeal, 
the Board will consider whether an effective date earlier 
than November 30, 2001, is warranted.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year from the date of separation from service, the 
date of separation will be the date of the award.  
38 U.S.C.A. § 5110(b)(1).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's initial VA compensation claim was for several 
disabilities, including a dent in a leg bone.  He submitted 
that claim more than a year after separation from service.  
He signed and dated the claim November 30, 2001.  The claim 
form is stamped as received November 30, 2001.  The Veteran 
does not dispute that November 30, 2001, is the date when the 
RO received the claim.  As VA received the Veteran's 
application for compensation for a leg disorder on November 
30, 2001, the effective date may not be earlier than that 
date.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than November 30, 
2001 for the grant of service connection for neurological 
deficit of the left lower extremity is denied.




REMAND

The Veteran has appealed for a higher combined rating for his 
service-connected disabilities.  VA uses a rating schedule to 
evaluate disabilities, assigning disability ratings based on 
the extent to which a disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, including employment.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a veteran has 
more than one compensable disability, VA computes a combined 
disability rating using Table I, the Combined Ratings Table.  
38 C.F.R. § 4.25 (2009).  

The Veteran contends that his combined rating should be 
higher because a bilateral factor should be applied for his 
service-connected chronic otitis media of the left and right 
ears.  When a partial disability results from disease or 
injury of both arms, or of both legs, or of paired skeletal 
muscles, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to degree of 
disability.  38 C.F.R. § 4.26 (2009).  The Veteran states 
that each of his middle ears has two skeletal muscles.  He 
asserts that, with the otitis media, each of his middle ears 
has skeletal muscle injury.  He submitted excerpts from a 
medical dictionary, a medical text, and internet articles, to 
show that the middle ear has three small bones, known as 
ossicles, and has two skeletal muscles that act on the 
ossicles.

While otitis media is a middle ear disorder, whether the 
Veteran's chronic otitis media constitutes disease or injury 
of the skeletal muscles of his middle ears is a medical 
question.  The claims file does not contain any medical 
finding or opinion addressing that question.  The Board will 
remand the issue for a VA medical examination, with an 
opinion as to whether the Veteran's chronic otitis media 
constitutes or is manifested by disease or injury of the 
skeletal muscles of the middle ear.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
otolaryngology (ENT) examination to 
address the nature and effects of his 
chronic bilateral otitis media.  Provide 
the Veteran's claims file to the examiner 
for review.  Ask the examiner to state to 
provide an opinion responding to the 
follow questions:

A. Is the Veteran's chronic otitis 
media a form of disease or injury of 
the skeletal muscles of his middle 
ears?

B. Does the Veteran's chronic otitis 
media produce disease or injury of the 
skeletal muscles of his middle ears?

The examiner should explain the reasons 
for the answers provided in a typewritten 
report.

2.  After completion of the above, review 
the expanded record and determine if the 
remanded claim of entitlement to a higher 
combined evaluation can be granted, 
taking into account 38 C.F.R. § 4.26.  If 
the claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


